DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-11 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/23/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2]. 

Claim Interpretation
The term “processor” in claim 1 is interpreted to be short for “microprocessor” or equivalent, which is a structural machine, consistent with the specification and the plain meaning. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Daniell et al. (hereafter referred to as ‘Daniell’, US 6,678,421), and in view of Miyauchi (US 2017/0359579).  

Regarding claim 1, Daniell discloses an image processing apparatus (Fig. 10) comprising: 

a decoding unit configured to decode encoded RAW data (Fig. 10, output from encoder 1000) that includes subband data being encoded with lossy encoding scheme (Fig. 10 and col. 11, lines 37-60, decoder 1002 decodes subband LL, HL, LH and HH. The coding scheme is lossy because upper frequency band coefficients are estimated from low frequency information in a subband multiresolution decomposition, see Fig. 6); 
a determination unit configured to determine one of a plurality of classifications based on the decoded subband data (col. 11, lines 42-44, “label all of the upper subband coefficients as significant or insignificant based on the decoded threshold value”. Also refer to Fig. 5), the plurality of classifications being based on a feature of an image (col. 8, lines 6-12, “The necessary probabilities have to be estimated for each subband individually, and thus, a different threshold value is used for each subband”); 
an obtaining unit configured to obtain correction data corresponding to the determined classification (Fig. 10, and col. 11, line 49, “decode the magnitude and sign flip errors”); and 
a correction unit configured to correct recomposed data (Fig. 10, and col. 11, lines 49-53, “predicted value” in the equation (i.e. “predicted upper coeffs” in Fig. 10) corresponds to “recomposed data” in the claim), which is obtained by applying frequency recomposition to the decoded subband data (the prediction model performs frequency recomposition to the decoded subband LL), based on the correction data (col. 11, lines 49-53), in order to obtain the corrected data as decoded RAW data (col. 11, lines 54-55 “Employ the synthesis filter bank designed in the subband analysis and reconstruct the original image.”).
Daniell does not expressly disclose a processor or program comprising instructions. Daniell also does not expressly disclose that the image input to the encoder is RAW image data which, according to the specification (pg. [0003]), refers to RGB image data.
However, Daniell’s system is obviously computer-based and can be used for coding images of different format, including RGB images. Miyauchi, for example, discloses an encoder with RGB input images (Fig. 1-3).
Both Daniell and Miyauchi are directed to DWT based image coding. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Miyauchi with that of Daniell to yield the invention as described in claim 1. This combination could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.

Regarding claim 2, Daniell in view of Miyauchi discloses the image processing apparatus according to claim 1, wherein the obtaining unit obtains the correction data through inference processing that uses the recomposed data and an inference parameter corresponding to the determined classification (Fig. 5 and col. 11, lines 42-46, since there is a spatial correspondence between the significance map errors and the predicted coefficients, the geographic location of an error value in the map has to be inferred).

Regarding claim 4, Daniell in view of Miyauchi discloses the image processing apparatus according to claim 1, wherein the correction unit corrects the recomposed data, by combining the recomposed data and the correction data based on a combining ratio (Daniell, col. 11, lines 51-52, the combination ratio is 1).

Regarding claim 7, Daniell in view of Miyauchi discloses the image processing apparatus according to claim 1, wherein the determination unit determines one of the plurality of classifications, based on at least one of subband data of a low-frequency component and subband data of a high-frequency component that are comprised in the subband data (Daniell, col. 11, lines 41-44).

Claims 10 and 11 have been analyzed and are rejected for the same reasons as outlined above regarding claim 1.

Allowable Subject Matter
Claims 3, 5-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666